Case: 19-60523     Document: 00516157616         Page: 1     Date Filed: 01/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 7, 2022
                                  No. 19-60523                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Marcela J. Mendez Maldonado,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 706 058


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Marcela J. Mendez Maldonado, a native and citizen of El Salvador,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   dismissing her appeal from the denial of her application for asylum and
   withholding of removal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60523       Document: 00516157616            Page: 2      Date Filed: 01/07/2022




                                       No. 19-60523


          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence, and legal determinations are reviewed de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
          To establish eligibility for asylum, an applicant must prove that she is
   unwilling or unable to return to her home country “because of persecution
   or a well-founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” Sharma v.
   Holder, 729 F.3d 407, 411 (5th Cir. 2013) (quoting 8 U.S.C.
   § 1101(a)(42)(A)).
          Mendez Maldonado contends that the BIA erred in determining that
   her proposed social group of Salvadoran women was not cognizable. 1 “[A]
   particular social group must: (1) consist of persons who share a common
   immutable characteristic; (2) be defined with particularity; and (3) be socially
   visible or distinct within the society in question.” Gonzales-Veliz v. Barr, 938
   F.3d 219, 229 (5th Cir. 2019) (quoting Matter of M-E-V-G-, 26 I. & N. Dec.
   227, 237 (BIA 2014)). The category “Salvadoran women” “encompasses a
   wide swath of society crossing many political orientations, lifestyles, and
   identifying factors.” Orellana-Monson v. Holder, 685 F.3d 511, 521-22 (5th
   Cir. 2012); Miranda Fuentes v. Garland, 844 F. App’x 779, 780 (5th Cir.




          1
            The Government requests, as they did in a previous motion, that we remand this
   case to allow the BIA to decide this question. This Court previously denied the
   Government’s motion to remand. Mendez Maldonado correctly notes in her brief that the
   BIA did address this issue and so remand is inappropriate. Accordingly, we address the
   issue here.




                                             2
Case: 19-60523        Document: 00516157616             Page: 3      Date Filed: 01/07/2022




                                        No. 19-60523


   2021). 2    Absent some additional showing, for instance that Salvadoran
   women nationwide are persecuted because of their gender or a characteristic
   particular to their gender, Mendez Maldonado’s proposed social group is not
   particular. See Chavez-Chilel v. Att’y Gen. United States, --- F. 4th ---, 2021
   WL 5830338, at *4 (3d Cir. 2021). Accordingly, the BIA did not err in
   determining that the category Salvadoran women was not cognizable as a
   particular social group.
           Mendez Maldonado next challenges the BIA’s determination that she
   failed to demonstrate a nexus between her family membership and the
   suffered persecution. In determining whether there is a nexus, we examine
   “whether the protected ground is one central reason motivating the
   persecutor, not the persecuted.” Vazquez-Guerra v. Garland, 7 F.4th 265, 269
   (5th Cir. 2021). Despite her assertions to the contrary, Mendez Maldonado’s
   testimony reflects that she was harassed by and sexually assaulted by a MS-
   13 gang member because he wanted her to be his girlfriend. In fact, there is
   nothing in the record to suggest that the gang members invaded her home or
   attempted to harm her because of her relationship with her sister.
   Accordingly, the BIA did not err in determining that she failed to
   demonstrate a nexus between her family membership and the suffered
   persecution.
           Because the BIA did not err in determining that Mendez Maldonado
   was not persecuted on account of a protected ground, we need not address
   her argument that the Salvadoran government was unable or unwilling to
   protect her or that she could not safely relocate within El Salvador. See



           2
            Although an unpublished opinion issued on or after January 1, 1996, is generally
   not controlling precedent, it may be considered as persuasive authority. See Ballard v.
   Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006) (citing 5TH CIR. R. 47.5.4).




                                              3
Case: 19-60523        Document: 00516157616        Page: 4   Date Filed: 01/07/2022




                                    No. 19-60523


   Flores-Moreno v. Barr, 971 F.3d 541, 545 (5th Cir. 2020), cert. denied, 141 S.
   Ct. 1238 (2021).
          Finally, because Mendez Maldonado “failed to establish the less
   stringent ‘well-founded fear’ standard of proof required for asylum relief,”
   she cannot meet the more stringent burden for obtaining withholding of
   removal, and therefore she is unable to demonstrate that the BIA erred in
   disposing of this claim. See Dayo v. Holder, 687 F.3d 653, 658–59 (5th Cir.
   2012) (quoting Anim v. Mukasey, 535 F.3d 243, 253 (4th Cir. 2008)).
          Based upon the foregoing, the petition for review is DENIED.




                                         4